Citation Nr: 1220187	
Decision Date: 06/08/12    Archive Date: 06/20/12

DOCKET NO.  09-11 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an extension of a temporary total disability rating for surgery necessitating convalescence from October 1, 2007 to October 31, 2007.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel 






INTRODUCTION

The Veteran served on active duty from September 1969 to April 1974 and from February 2003 to June 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which, in pertinent part, denied an extension of a temporary total rating from October 1, 2007 to October 31, 2007.  

On his March 2009 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge.  The requested hearing was scheduled for August 3, 2009.  On the date of the scheduled hearing, the Veteran informed the RO that he was unable to attend due to transportation difficulties and waived his right to any additional hearings.  The Board therefore finds that the Veteran has withdrawn his request for a hearing in accordance with 38 C.F.R. § 20.704(e) (2011) and will proceed with adjudication of the case.

In April 2007, the Veteran submitted a notice of disagreement with respect to the February 2007 rating decision that awarded a temporary total rating from January 3, 2007 to March 31, 2007.  He contended that the assignment of a temporary total rating should be effective for six months.  In response, the RO issued a June 2007 rating decision extending the date of the temporary total rating to June 30, 2007.  The extension of a temporary total rating through June 2007 fully satisfied the Veteran's April 2007 notice of disagreement and this issue is not currently before the Board. 


FINDINGS OF FACT

1.  The Veteran underwent surgery on his lumbar spine on January 3, 2007. 

2.  In a February 2007 rating decision, a temporary total disability evaluation was assigned from January 3, 2007 to March 31, 2007, based on the need for convalescence following lumbar spine surgery.

3.  The temporary total disability evaluation was extended through September 30, 2007 in June 2007 and September 2007 rating decisions.

4.  For the period between October 1, 2007 and October 31, 2007, the Veteran's lumbar spine post-operative residuals did not manifest incompletely healed surgical wounds, did not require home confinement or nonweight-bearing, and did not most nearly approximate immobilization by cast.  


CONCLUSION OF LAW

The criteria for an extension of a temporary total disability rating surgery from October 1, 2007 to October 31, 2007 have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R § 4.30 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) defined VA's duties to notify and assist a veteran in the substantiation of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Duty to Notify

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 3.159(b) was furnished to the Veteran in a December 2007 letter.  However, the December 2007 letter did not provide notice regarding the disability-rating and effective-date elements of the claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  As discussed below, the Board has determined that the claim for an extension of a temporary total rating should be denied and no additional disability rating or effective date will be assigned.  Therefore, the Veteran is not prejudiced by the lack of notice on these elements.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).  

Duty to Assist

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records of VA treatment, and private medical records.  Although a VA examination was not performed in response to the Veteran's claim, the Board finds that a VA examination or medical opinion is not required by the duty to assist.  As discussed below, the record is devoid of any evidence that the Veteran manifested any of the post-surgical residuals required for an extension of a temporary total rating in October 2007.  The record also clearly contains sufficient competent medical evidence to decide the claim as the Veteran's VA and private clinical records during the applicable period are included in the claims file.  

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  


Extension of Temporary Total Rating

Service connection for degenerative disc disease of the lumbar spine was granted in a February 1999 rating decision, effective April 19, 1998.  On January 3, 2007, the Veteran underwent surgery of his lumbar spine.  A temporary total rating was granted in a February 2007 rating decision effective from January 3, 2007 to March 31, 2007 under 38 C.F.R. § 4.30 based on the need for convalescence following surgery.  The temporary total rating was extended through September 30, 2007 in June 2007 and September 2007 rating decisions.  The Veteran contends that a temporary total evaluation is also warranted for the month of October 2007 as he was not able to work during this period.

Under 38 C.F.R. § 4.30(a) (2011), a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 

A temporary total rating may be extended 1, 2, or 3 months beyond the initial 3 months based on any of the criteria outlined above.  38 C.F.R. § 4.30(b)(1).  Extensions of 1 or more months (up to 6 months) beyond the initial 6 month period may be made under paragraphs (a)(2) or (3) upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b)(2).

The Veteran contends that an extension of the temporary total rating is appropriate as he was not able to work during October 2007.  While the record contains statements from a private physician verifying that the Veteran could not work in October 2007, the question before the Board is not whether the Veteran was capable of employment during this period.  The Veteran's temporary total disability rating was in effect from January 3, 2007 to September 30, 2007, a period of approximately 9 months.  Therefore, the criteria governing the grant of an extension is contained within 38 C.F.R. § 4.30(b)(2), and does not include consideration of whether the Veteran was capable of work or required convalescence.  Rather, an extension is only appropriate in this case if the evidence establishes postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches or immobilization by cast.  38 C.F.R. § 4.30(b)(2).

The Board finds that an extension of a temporary total evaluation is not warranted during the month of October 2007.  Private and VA treatment records are entirely negative for evidence of post-operative residuals such as incompletely healed wounds.  During a June 2007 physical examination by his private physician, the Veteran's surgical incisions were specifically characterized as well-healed.  There are also no other findings in private or VA clinical records that the Veteran's back had not properly healed following the January 2007 surgery.  The June 2007 examination indicated "tremendous improvement" in the Veteran's low back and he was able to walk without any problems.  It is clear that the Veteran's January 2007 surgery did not include an amputation or result in immobilization of the spine, application of a cast, or require a wheel chair or crutches in October 2007.  The Veteran was also not confined to his home in October 2007 as he participated in a work recondition program.  

In sum, none of the criteria  necessary for an extension of the Veteran's temporary total rating under 38 C.F.R. § 4.30(b)(2) were present in October 2007.  The claim for an extension of the temporary total rating must therefore be denied. 


ORDER

Entitlement to an extension of a temporary total disability rating, pursuant to 38 C.F.R. § 4.30, from October 1, 2007 to October 31, 2007, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


